Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                     Disclaimer
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

  Claim Rejections - 35 USC § 103
Claims 4-9 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Stelzer (US 2,808,059) in view of Seragnoli (US 3,987,753).
Stelzer provides an adhesive application station comprising an adhesive application roller (5; see Figs. 1-3) having a longitudinal axis of rotation of a shaft (not numbered, see rotational direction arrow at the center of the application roller (5)), the application roller disposed in an adhesive reservoir,  the application roller comprises plural discs (5a, 51, 5”, see Fig. 3) that abut one another to provide a circumferential adhesive application surface, wherein the adhesive application station is configured for applying adhesive to wrapping or tipping paper and thereby capable of applying adhesive to wrapping or tipping paper for an aerosol generating device. Stelzer does not explicitly set forth separable discs.  However, it was known in an adhesive application station to utilize plural separable discs (10-12; see Fig. 4) [disposed in an adhesive reservoir (8)] in place of a single adhesive transfer member in order to adapt the discs for different operational positions as well as profile the discs for receiving adhesive to transfer to desired corresponding areas of a substrate (i.e., sheet material) as evidenced by Seragnoli (col. 3, lines 4-53; col. 4, lines 49-62).   In light of the teachings of Seragnoli, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide separable discs in the Stelzer adhesive application roller in order to provide different operational positions (i.e., including use of more or less discs) and to enable profiling of the discs  for receiving adhesive to transfer to corresponding areas of wrapping or tipping paper for a desired smoking product.  
Regarding claim 5, Stelzer is silent concerning the first of the separable discs have a first circumferential pattern and the second separable discs have a second pattern circumferential pattern.  Seragnoli provides separable discs (10-12) that would appear to have a different outer circumferential surface with disc (11) having a pattern in area (13) larger and different than that of discs (10, 12).  In light of the teachings of Seragnoli, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide in the combined adhesive application station, separable discs having a first pattern provided on its circumferential surface and the second of the plural separable discs having a second pattern provided on its circumferential surface in accordance with the wrapping or tipping paper for a desired smoking product.  Modification of the discs of the adhesive application roller to have a first pattern provided on its circumferential surface and the second of the plural separable discs having a second pattern provided on its circumferential surface would require only routine skill in the art.
Regarding claim 6, while Stelzer and Seragnoli are silent concerning the discs made from different materials, one from another, one of ordinary skill in the art would readily appreciate making the discs of different materials, one from another, in order to effect a desired uneven or irregular pattern of adhesive film distribution on wrapping or tipping paper for a desired smoking product.  
Regarding claim 7, Stelzer would appear to provide for a spacer disc defined by smaller diameter disc (5a, see Fig. 3).
Regarding claim 8, the Stelzer spacer disc (5a) would appear to have a diameter less than that of the first and second separable discs (see Figs. 1 and 3).
Regarding claim 9, Stelzer is silent concerning the use of a key or key way for each of the discs, however, Seragnoli recognizes each of the separable discs comprises a key way for engagement with a corresponding portion of a shaft (area 9; col. 4, lines 55-62).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide in the combined application station, separable discs with each having a key or key way for an alternative manner in which to retain the discs on the rotated shaft.
Regarding claim 11, see Stelzer reservoir or tank (6) for holding adhesive and driven adhesive application roller in contact with adhesive within the reservoir (see Fig. 1).
Regarding claim 12, Stelzer has discs of different diameters yet Stelzer does not set forth each of the separable discs has a width and diameter and wherein a first of the plural separable discs has a width and/or diameter different to the width and/or diameter of a second of the plural separable disc.  Seragnoli provides each of the separable discs has a width and diameter and wherein a first of the plural separable discs has a width and/or diameter different to the width and/or diameter of a second of the plural separable discs (Fig. 4; central disc (11) is of a different width than that of the two outer discs (10, 12)).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Stelzer discs to have separable discs has a width and diameter and wherein a first of the plural separable discs has a width and/or diameter different to the width and/or diameter of a second of the plural separable discs in order to further enable profiling of the discs for receiving adhesive to transfer to corresponding areas of wrapping or tipping paper for a desired smoking product.  
 Regarding claim 13, Stelzer provides for a drive (7; col. 2, lines 29-31) to effect rotation of the adhesive application roller in contact with the adhesive within the reservoir. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Stelzer (US 2,808,059) in view of Seragnoli (US 3,987,753) as applied to claim 4 above and further in view of  Rinehart et al (US 5,314,559).
The teachings of Stelzer and Seragnoli have been mentioned above.  Both are silent concerning a first clamp and second clamp to retain the discs therebetween.  However, Rinehart provides hubs (70) defining clamps for securing each disc to the shaft.  In light of Rinehart, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide clamps for the retention of the discs in the adhesive application station as defined by the combination above in order to keep the discs in place to apply the desired glue application profile on wrapping or tipping paper for a desired smoking product.  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Stelzer (US 2,808,059) in view of Seragnoli (US 3,987,753) as applied to claim 4 above and further in view of  Reichert (US 3,902,406).
The teachings of Stelzer and Seragnoli have been mentioned above.  Both are silent concerning a first clamp and second clamp to retain the discs therebetween.  However, Reichert provides mounting blocks with hardware (col. 6, lines 65 to col. 7, line 19) defining clamps for the discs to be retained on the shaft.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide clamps for the retention of the discs in the adhesive application station as defined by the combination above in order to keep the discs in place to apply the desired glue application profile on the wrapping or tipping paper for a desired smoking product.  

Claims 4-8, 10, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Stelzer (US 2,808,059) in view of Reichert (US 3,902,406).
Stelzer provides an adhesive application station comprising an adhesive application roller (5; see Figs. 1-3) having a longitudinal axis of rotation of a shaft (not numbered, see rotational direction arrow at the center of the application roller (5)), the application roller disposed in an adhesive reservoir,  the application roller comprises plural discs (5a, 51, 5”, see Fig. 3) that abut one another to provide a circumferential adhesive application surface, wherein the adhesive application station is configured for applying adhesive to wrapping or tipping paper and thereby capable of applying adhesive to wrapping or tipping paper for an aerosol generating device. Stelzer does not explicitly set forth separable discs.  However, it was known in an adhesive application station to utilize plural laterally adjustable/removable/separable discs (130; see abstract; see Figs. 4-12) [disposed in an adhesive reservoir (80)] in order to provide spaced lengths of adhesive to be transferred to desired corresponding areas of a substrate (i.e., paper-based product) as evidenced by Reichert (see abstract; col. 3, lines 4-53; col. 4, lines 49-62).   In light of the teachings of Reichert, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide laterally adjustable/removable/separable discs in the Stelzer adhesive application roller in order to provide spaced lengths of adhesive to be transferred to desired corresponding areas of a substrate (i.e., wrapping or tipping paper) for a desired smoking product.  
Regarding claim 5, Stelzer is silent concerning the first of the separable discs have a first circumferential pattern and the second separable discs have a second pattern circumferential pattern.  Reichert at least recognizes that the discs (130) can have a modified circumferential pattern (see Figs. 7 and 10).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide in the combined adhesive application station, separable discs having a first pattern provided on its circumferential surface and the second of the plural separable discs having a second pattern provided on its circumferential surface in accordance with the wrapping or tipping paper for a desired smoking product.  Modification of the discs of the adhesive application roller to have a first pattern provided on its circumferential surface and the second of the plural separable discs having a second pattern provided on its circumferential surface would require only routine skill in the art.
Regarding claim 6, while Stelzer and Reichert are silent concerning the discs made from different materials, one from another, one of ordinary skill in the art would readily appreciate making the discs of different materials, one from another, in order to effect a desired uneven or irregular pattern of adhesive film distribution on wrapping or tipping paper for a desired smoking product.  
Regarding claim 7, Stelzer would appear to provide for a spacer disc defined by smaller diameter disc (5a, see Fig. 3).
Regarding claim 8, the Stelzer spacer disc (5a) would appear to have a diameter less than that of the first and second separable discs (see Figs. 1 and 3).
Regarding claim 10, both Stelzer and Reichert are silent concerning a first clamp and second clamp to retain the discs therebetween.  However, Reichert provides mounting blocks with hardware (col. 6, lines 65 to col. 7, line 19) defining clamps for the discs to be retained on the shaft.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide clamps for the retention of the discs in the adhesive application station as defined by the combination above in order to keep the discs in place to apply the desired glue application profile on the wrapping or tipping paper for a desired smoking product. 
Regarding claim 11, see Stelzer reservoir or tank (6) for holding adhesive and driven adhesive application roller in contact with adhesive within the reservoir (see Fig. 1).
Regarding claim 13, Stelzer provides for a drive (7; col. 2, lines 29-31) to effect rotation of the adhesive application roller in contact with the adhesive within the reservoir. 

Response to Arguments
All of Applicant's arguments filed 8/19/22 are acknowledged and have been fully considered but they are not persuasive.
Applicant contends that the instantly claimed invention is unobvious based on the teachings of  Stelzer (US 2,808,059) in view of Seragnoli (US 3,987,753) because Stelzer provides plural fixed discs and Seragnoli provides fixed spaced or separable discs.  Applicant contends that Stelzer nor Seragnoli provide evidence of plural separable discs that can abut one another. 
In response, the instantly claimed invention remains obvious based on the teachings of  Stelzer (US 2,808,059) in view of Seragnoli (US 3,987,753) because Stelzer minimally establishes in the art of gluing wrapping or smoking paper, the arrangement of the application roller comprising plural [integral] discs (5a, 51, 5”, see Fig. 3) that abut one another to provide a circumferential adhesive application surface, wherein the adhesive application station is configured for applying adhesive to wrapping or tipping paper and thereby capable of applying adhesive to wrapping or tipping paper for an aerosol generating device.  Seragnoli minimally establishes in the art of gluing wrapping or smoking paper, that it is known to provide a spindle or shaft to receive keyed discs thereon arranged to effect desired irregular profiles (col. 4, lines 55 to col. 5, line 9; see Fig. 4).  The modification of the Stelzer integral discs into separable discs keyed onto a spindle or shaft to result in the same arrangement of discs abutting one another to effect a desired profile application of glue on the wrapping or smoking paper would be within the purview of one skilled in the art.  The making of an integral structure into separable structure is deemed obvious or at least within the purview of the routineer in the art (See MPEP 2144.04).  Also see, Nerwin v. Erlichman, 168 USPQ 177, 179 which establishes that constructing a formerly integral structure in various elements involves only routine skill in the art.   Thus, constructing the Stelzer integral abutting discs into separable disks which would be keyed onto the shaft for abutting discs to effect a desired profile application of glue on the wrapping or smoking paper product would not rise to the level to warrant a grant of patentability.  Thus, the obviousness rejection of the instantly claimed invention has been maintained.
Applicant contends that the instantly claimed invention is unobvious based on the teachings of  Stelzer (US 2,808,059) in view of Seragnoli (US 3,987,753) because there is no reason to modify Stelzer or Seragnoli to provides plural separable disks.  
  In response, the instantly claimed invention remains obvious based on the teachings of  Stelzer (US 2,808,059) in view of Seragnoli (US 3,987,753) because modification of the Stelzer integral discs into separable discs keyed onto a spindle or shaft to result in the same arrangement of discs abutting one another would be motivated by the desire of the user to effect a desired profile application of glue on the wrapping or smoking paper product.  Seragnoli recognizes this use of one or more discs to effect irregular profiles for wrapping or smoking paper as evidenced by col. 3, lines 63-68.  The modification of the Stelzer integral discs into two or more separable abutting discs keyed onto a spindle or shaft to result in a desired profile for a given wrapping or smoking paper product would not appear to rise to a level to warrant a grant of patentability.  Thus, the obviousness rejection of the instantly claimed invention has been maintained.
Applicant contends that the instantly claimed invention is unobvious based on the teachings of  Stelzer (US 2,808,059) in view of Seragnoli (US 3,987,753) and further in view of   Rinehart et al (US 5,314,559) because Rinehart fails to disclose or suggest plural separable discs that abut one another.
In response, the instantly claimed invention remains obvious based on the teachings of  Stelzer (US 2,808,059) in view of Seragnoli (US 3,987,753) and Rinehart because modification of the Stelzer integral discs into separable discs keyed onto a spindle or shaft to result in the same arrangement of discs abutting one another would be motivated by the desire of the user to effect a desired profile application of glue on the wrapping or smoking paper product.  As applied above, Rinehart establishes use of clamping to secure discs to the shaft. Clamping of the discs in an adhesive station for applying glue to wrapping or smoking paper product is routine and does not rise to a level to warrant a grant of patentability.  Thus, the obviousness rejection of the instantly claimed invention based on the teachings of Stelzer, Seragnoli, and Rinehart has been maintained.
 Applicant contends that the instantly claimed invention is unobvious based on the teachings of  Stelzer (US 2,808,059) in view of Seragnoli (US 3,987,753) and further in view of   Reichert (US 3,902,406) because Reichert fails to disclose or suggest plural separable discs that abut one another.
In response, the instantly claimed invention remains obvious based on the teachings of  Stelzer (US 2,808,059) in view of Seragnoli (US 3,987,753) and Reichert because modification of the Stelzer integral discs into separable discs keyed onto a spindle or shaft to result in the same arrangement of discs abutting one another would be motivated by the desire of the user to effect a desired profile application of glue on the wrapping or smoking paper product.  As applied above, Reichert establishes use of clamping to secure discs to the shaft. Clamping of the discs in an adhesive station for applying glue to wrapping or smoking paper product is routine and does not rise to a level to warrant a grant of patentability.  Thus, the obviousness rejection of the instantly claimed invention based on the teachings of Stelzer, Seragnoli, and Reichert has been maintained.
Applicant contends that the instantly claimed invention is unobvious based on the teachings of  Stelzer (US 2,808,059) in view of Reichert (US 3,902,406) because Stelzer provides plural discs and Reichert provides spaced apart which are fixed to the spindle.  There is no motivation to modify Reichert to provide evidence of plural separable discs that can abut one another. 
In response, the instantly claimed invention remains obvious based on the teachings of  Stelzer (US 2,808,059) in view of Reichert (US 3,902,406) because Stelzer minimally establishes in the art of gluing wrapping or smoking paper, the arrangement of the application roller comprising plural [integral] discs (5a, 51, 5”, see Fig. 3) that abut one another to provide a circumferential adhesive application surface, wherein the adhesive application station is configured for applying adhesive to wrapping or tipping paper and thereby capable of applying adhesive to wrapping or tipping paper for an aerosol generating device. Reichert minimally establishes in the gluing art, that it is known in an adhesive application station to utilize plural laterally adjustable/removable/separable discs (130; see abstract; see Figs. 4-12) [disposed in an adhesive reservoir (80)] in order to provide spaced lengths of adhesive to be transferred to desired corresponding areas of a substrate (i.e., paper-based product), (see abstract; col. 3, lines 4-53; col. 4, lines 49-62).   The arrangement of discs on a shaft to effect desired irregular profiles for application of glue to a given paper product would be routine in the art.  The modification of the Stelzer integral discs into separable discs for placement onto a spindle or shaft to result in the same arrangement of discs abutting one another to effect a desired profile application of glue on the wrapping or smoking paper would be within the purview of one skilled in the art.  The making of an integral structure into separable structure is deemed obvious or at least within the purview of the routineer in the art (See MPEP 2144.04).  Also see, Nerwin v. Erlichman, 168 USPQ 177, 179 which establishes that constructing a formerly integral structure in various elements involves only routine skill in the art.   Thus, constructing the Stelzer integral abutting discs into separable disks which would be placed onto the shaft for abutting discs to effect a desired profile application of glue on the wrapping or smoking paper product would not rise to the level to warrant a grant of patentability.  Thus, the obviousness rejection of the instantly claimed invention has been maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E. EDWARDS whose telephone number is (571)272-1227.  The examiner can normally be reached on 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAURA EDWARDS/Primary Examiner, Art Unit 1717                                                                                                                                                                                                        
le
11/14/2022